UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JEFFREY S. SONNEGA,                             DOCKET NUMBER
                   Appellant,                        SF-3443-16-0292-I-1

                  v.

     DEPARTMENT OF JUSTICE,                          DATE: September 9, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Elbridge W. Smith, Esquire, Honolulu, Hawaii, for the appellant.

           Alicia Vasquez, Esquire, Grand Prairie, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his employment practices appeal for lack of jurisdiction. Generally, we
     grant petitions such as this one only when: the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.           See
     title 5     of   the   Code   of   Federal   Regulations,   section 1201.115   (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.           Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                            DISCUSSION OF ARGUMENTS ON REVIEW
¶2             The appellant, a GS-13 Psychologist in the agency’s Bureau of Prisons
     (BOP) drug abuse program, applied for a GS‑14 School Psychologist position
     with BOP under vacancy announcement number CO-2016-0021. Initial Appeal
     File (IAF), Tab 1 at 1, Tab 13 at 12-17. On or about November 16, 2015, the
     agency’s staffing unit determined that the appellant was not qualified for the
     position because he had fewer than 12 months of specialized experience. 2 IAF,
     Tab 13 at 19‑20.         On or about December 11, 2015, the appellant initiated a
     grievance concerning his nonselection, and, on February 2, 2016, the agency
     “procedurally rejected” as untimely filed and “substantively denied” his
     grievance. Id. at 21, 23‑24. On February 17, 2016, the appellant appealed his
     nonselection to the Board, arguing that the agency committed “harmful
     2
       Specifically, the staffing unit determined that the appellant lacked the requisite
     specialized experience in areas “such as administering/developing intellectual
     assessments, achievement test and specialized education interventions within an
     educational organization or penal system, [] diagnosing learning disabilities, and
     experience providing direct oversight and technical expertise to administrators and/or
     top level executives and [] writing/developing polic[i]es and procedures for individuals
     with learning disabilities.” IAF, Tab 13 at 19‑20.
                                                                                            3

     procedural error” by failing to find that he was qualified for the position and by
     failing to properly handle and decide his grievance. IAF, Tab 1 at 1, 5. The
     appellant requested a hearing. Id. at 2.
¶3         In an acknowledgment order, the administrative judge notified the appellant
     that the Board may not have jurisdiction over his nonselection and provided the
     five exceptions to the general rule that an unsuccessful candidate for a civil
     service job has no right to appeal his nonselection to the Board.           IAF, Tab 2
     at 2-9. In relevant part, the administrative judge explained that an applicant for
     employment or competitive promotion in the competitive service who believes
     that an employment practice applied to him by the Office of Personnel
     Management (OPM) violates a basic requirement in 5 C.F.R. § 300.103 is entitled
     to appeal to the Board under 5 C.F.R. § 300.104(a). Id. at 9. In response, the
     appellant asserted that the agency had violated “one of the basic requirements for
     employment practices” and “improperly disqualified” him by failing to
     acknowledge his qualifying experience.         IAF, Tab 4 at 3.     The appellant also
     reasserted his contention that the agency failed to properly handle and decide his
     grievance. Id. The agency moved to dismiss the appeal for lack of jurisdiction. 3
     IAF, Tab 13.
¶4         Without holding the requested hearing, the administrative judge dismissed
     the appeal for lack of jurisdiction.       IAF, Tab 16, Initial Decision (ID).      The
     appellant has filed a petition for review of the initial decision, and the agency has

     3
       The appellant’s response to the agency’s March 9, 2016 motion to dismiss was due by
     March 18, 2016. IAF, Tab 12 at 3, Tab 13. On March 23, 2016, the appellant untimely
     filed his response to the agency’s motion to dismiss. IAF, Tab 14. Because the
     appellant failed to show that the material submitted was not readily available before the
     record closed or provide any explanation for his untimely filing, the administrative
     judge declined to consider the appellant’s pleading in rendering his decision on the
     Board’s jurisdiction. IAF, Tab 16, Initial Decision (ID) at 7 n.2. The administrative
     judge further noted that, even if he were to consider the appellant’s untimely pleading,
     the outcome would be the same. ID at 13 n.5. On review, the appellant does not
     challenge the administrative judge’s decision not to consider his untimely pleading, and
     we discern no error in this regard. Petition for Review File, Tab 1.
                                                                                           4

     responded in opposition to the appellant’s petition for review.             Petition for
     Review (PFR) File, Tabs 1, 4.
¶5         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.              Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).            Generally, a nonselection
     is not directly appealable to the Board.     Prewitt v. Merit Systems Protection
     Board, 133 F.3d 885, 886 (Fed. Cir. 1998). As the administrative judge correctly
     informed the appellant, however, an applicant for employment who believes that
     an employment practice applied to him by OPM violates a basic requirement set
     forth in 5 C.F.R. § 300.103 is entitled to appeal to the Board.                 5 C.F.R.
     § 300.104(a). The Board has jurisdiction over an employment practices appeal
     when two conditions are met:         (1) the appeal must concern an employment
     practice that OPM is involved in administering; and (2) the appellant must make a
     nonfrivolous allegation that the employment practice violated one of the “basic
     requirements” for employment practices set forth in 5 C.F.R. § 300.103.
     Sauser v. Department of Veterans Affairs, 113 M.S.P.R. 403, ¶ 6 (2010).
¶6         In the initial decision, the administrative judge found that the Board lacked
     jurisdiction over the appellant’s employment practices claim because he failed to
     show that the agency’s action was an appealable employment practice or that
     OPM had any involvement in the agency’s action, and failed to nonfrivolously
     allege that the agency misapplied an OPM requirement or violated any of the
     basic requirements in 5 C.F.R. § 300.103.         ID at 10-14.      For the reasons that
     follow, we agree with these findings.
¶7         An “employment practice” is defined as those practices “that affect the
     recruitment, measurement, ranking, and selection of individuals for initial
     appointment and competitive promotion,” and includes “the development and use
     of   examinations,   qualification   standards,     tests,    and   other   measurement
     instruments.”   5 C.F.R. § 300.101.     Although the concept of an employment
     practice is to be construed broadly, an individual agency action or decision that
                                                                                      5

     is not a rule or practice of some kind does not qualify as an employment practice.
     Prewitt, 133 F.3d at 887; Sauser, 113 M.S.P.R. 403, ¶ 7.            In particular,
     allegations that an agency did not fully consider a specific candidate’s relevant
     experience or other similar alleged irregularities in the selection process do not
     constitute appealable employment practices.       See Prewitt, 133 F.3d at 887;
     Banks v. Department of Agriculture, 59 M.S.P.R. 157, 160 (1993), aff’d, 26 F.3d
     140 (Fed. Cir. 1994) (Table).
¶8        Here, the appellant argued below that the agency “failed to acknowledge
     over 3,000 hours of my qualifying experience and arbitrarily dismissed my
     candidacy without crediting my years of experience.” IAF, Tab 4 at 3. However,
     as the administrative judge correctly found, the appellant’s allegation that the
     agency failed to consider his qualifying experience in finding him not qualified
     for the GS-14 School Psychologist position, even if true, does not constitute an
     “employment practice” under section 300.101.           ID at 10‑11; see Banks,
     59 M.S.P.R. at 160 (finding that an appellant’s allegations that an agency failed
     to fully consider his education and experience in making a selection for a position
     did not establish that the agency subjected him to an employment practice
     under 5 C.F.R. § 300.101).
¶9        Additionally, as noted above, OPM must have “applied” an employment
     practice to a candidate for the Board to have jurisdiction over an employment
     practices appeal. Dow v. General Services Administration, 590 F.3d 1338, 1342
     (Fed. Cir. 2010); 5 C.F.R. § 300.104(a).       In certain circumstances, OPM’s
     involvement in an agency’s selection process may be sufficient to characterize a
     nonselection action by that agency as a practice “applied” by OPM.         Prewitt,
     133 F.3d at 888.     For that prerequisite to be satisfied, however, OPM’s
     involvement in the selection process must be significant.            Id.   As the
     administrative judge correctly determined, though, the appellant did not allege
     below that OPM was involved, significantly or otherwise, in the administration of
     any part of this selection process. ID at 11; see IAF, Tab 4 at 3. Accordingly, we
                                                                                       6

      agree that the appellant failed to establish the first jurisdictional prong of an
      employment practices appeal.
¶10        As stated previously, the second jurisdictional prong is a nonfrivolous
      allegation that the employment practice violated a basic requirement for
      employment practices set forth in 5 C.F.R. § 300.103. That regulation requires
      that employment practices be based on a “job analysis to identify: (1) The basic
      duties and responsibilities; (2) The [knowledge], skills, and abilities required to
      perform the duties and responsibilities; and (3) The factors that are important in
      evaluating candidates.” 5 C.F.R. § 300.103(a). There must also be a “rational
      relationship between performance in the position to be filled . . . and the
      employment     practice   used,”   and   the   employment     practice   must   be
      nondiscriminatory.   5 C.F.R. § 300.103(b)(1), (c).   Here, as the administrative
      judge correctly noted, the appellant did not allege below that the agency’s use of
      the specialized experience requirement, or any other aspect of the selection
      process, violated a “basic requirement” of 5 C.F.R. § 300.103. ID at 12‑13; IAF,
      Tab 4 at 3.   Further, although an agency’s “misapplication” of a valid OPM
      requirement to a candidate can constitute an appealable employment practice,
      Sauser, 113 M.S.P.R. 403, ¶ 7, the appellant did not allege that the agency
      misapplied any OPM requirement, IAF, Tab 4 at 3.         Thus, the administrative
      judge correctly concluded that the appellant failed to establish the second
      jurisdictional condition for an employment practices appeal. ID at 13.
¶11        For the first time on review, the appellant argues that this appeal involves
      an appealable employment practice because “[t]ime grade restrictions [are] the
      issue in this case” and because the agency “misapplied” an unspecified OPM
      regulation. PFR File, Tab 1 at 4. He further argues, also for the first time on
      review, that the agency violated a “basic requirement” under 5 C.F.R. § 300.103
      because it “failed to conduct a job analysis for this new position for a School
      Psychologist”; “the employment practice has to be professionally developed”; and
                                                                                      7

      “there is no rational relationship between performance in the position and the
      experience requirements advertised in the vacancy announcement.” Id.
¶12         The Board generally will not consider an argument raised for the first time
      in a petition for review absent a showing that it is based on new and material
      evidence not previously available despite the party’s due diligence.     Banks v.
      Department of the Air Force, 4 M.S.P.R. 268, 271 (1980). Here, the appellant
      has not alleged that his new arguments are based on new and material evidence,
      nor has he offered any explanation for his failure to timely raise these arguments
      below. PFR File, Tab 1. Thus, we need not consider them for the first time on
      review. Even if we were to consider the appellant’s new arguments, however,
      they provide no basis to disturb the initial decision.
¶13         As noted above, the appellant contends on review that this case involves an
      appealable employment practice, namely, a “[t]ime grade restriction.” Id. at 3.
      Contrary to the appellant’s assertion however, this case does not involve a
      time-in-grade restriction. 4   See 5 C.F.R. §§ 300.601, 300.605.    Rather, as is
      evident from the vacancy announcement for the GS-14 School Psychologist
      position, the specialized experience requirement challenged by the appellant is a
      qualification standard setting the minimum experience required for appointment
      based on selection from a competitive examination. IAF, Tab 13 at 12-14. The
      appellant’s vague reference to an unspecified OPM regulation is insufficient to
      constitute even a nonfrivolous allegation that OPM had any, much less
      significant, involvement in setting or imposing the qualification standard or that
      the agency misapplied any OPM requirement. PFR File, Tab 1 at 4; see Prewitt,
      133 F.3d at 888. The appellant’s bare allegations that the qualification standard
      was not based on a professional job analysis and did not bear a rational
      relationship to the position to be filled are likewise unavailing. Id. Even if the

      4
        Time-in-grade restrictions set forth the minimum amount of time a candidate for
      advancement must have completed in a position at the next lower grade prior to
      advancement. 5 C.F.R. §§ 300.601-.605.
                                                                                        8

      qualification standard was shown to be invalid, the appellant has not
      nonfrivolously alleged that OPM was involved in developing or administering the
      alleged invalid criteria. Id. Thus, this appeal remains best characterized as a
      challenge to the agency’s hiring decision, and the appellant’s new arguments on
      review provide no basis for the Board to exercise jurisdiction over his
      nonselection as an employment practices appeal.
¶14        As noted above, the appellant also challenged the agency’s handling of his
      grievance regarding his nonselection. IAF, Tab 4 at 3. The administrative judge
      found that the Board lacked jurisdiction to consider this claim, explaining that the
      Board has no authority to serve as the ultimate arbiter of the functioning of an
      agency grievance procedure, that grievances regarding alleged employment
      practices were beyond the scope of the Board’s jurisdiction under 5 C.F.R.
      § 300.104(a), and that an agency grievance procedure does not fall within the
      definition of “employment practice” under 5 C.F.R. § 300.101. ID at 14-15. The
      appellant does not appear to challenge these findings on review, asserting only
      that this case is about more than “the fact that the Agency failed to follow their
      own grievance policy.” PFR File, Tab 1 at 4. Even if the appellant’s allegation
      that the agency failed to follow its own grievance policy is true, however, he has
      failed to allege any basis for disturbing the administrative judge’s determination
      that the Board lacks jurisdiction to consider his complaints regarding the
      grievance procedure. ID at 14‑15.
¶15        Lastly, the administrative judge found that the Board could not consider the
      appellant’s harmful procedural error allegations in the absence of an otherwise
      appealable action. ID at 16. The appellant has not challenged this finding on
      review, and we discern no basis to disturb it.         See Penna v. U.S. Postal
      Service, 118 M.S.P.R. 355, ¶ 13 (2012) (finding that, in the absence of an
      otherwise appealable action, the Board lacks jurisdiction over claims of
      harmful error).
                                                                                  9

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for   information    regarding   pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                        The
                                                                                 10

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.